Citation Nr: 0726938	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-20 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for left knee disability.

Entitlement to service connection for right knee disability.

Entitlement to service connection for right eye disability.

Entitlement to service connection for hypertension.

Entitlement to service connection for scars.

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to June 1973. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).    

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on his part.  


FINDINGS OF FACT

1.  Although the veteran sustained a left knee contusion in 
service, it resolved without residual disability and the 
record contains no indication that any current left knee 
disability is causally related to the veteran's active 
service or any incident therein.   

2.  It is not shown that the veteran has a current right knee 
disability.    

3.  It is not shown that the veteran has a current right eye 
disability.    

4.  Hypertension was not shown in service or for many years 
thereafter and the record contains no probative evidence 
which relates current hypertension to the veteran's active 
service including Agent Orange exposure therein.

5.  Scarring was not shown in service and the record contains 
no probative evidence which relates any current scarring to 
the veteran's active service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

3.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

4.  Hypertension was not incurred in active service, nor may 
such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
3.303, 3.304, 3.307, 3.309 (2006).

5.  Scarring was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although this letter did not advise 
the veteran verbatim to submit everything he had pertinent to 
his claims, it explained the type of evidence necessary to 
substantiate his claims and asked him to submit such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.   A  
March 2004 statement of the case (SOC) and subsequent 
supplemental SOCs (SSOCs) from June 2004 and May 2005 
readjudicated the claims and provided the text of applicable 
regulations.   Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted. 

The appellant had ample opportunity to respond to the notice 
provided and to supplement the record after notice was given.  
He is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  In response, to the veteran indicating 
that he had received treatment in the past from the 
Shreveport VA Medical Center (VAMC) and the Little Rock VAMC, 
the RO specifically attempted to obtain available records 
from these institutions.  In response the RO was notified by 
Shreveport that no records were available and was provided 
September and October 1986 records from Little Rock showing 
treatment for a sebaceous cyst of the cheek. 

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claims.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  As there is no competent evidence of current 
right eye and right knee disabilities and it is not 
established that the veteran sustained injury in service to 
either of these areas, examinations related to these two 
claims are not necessary.  As it is not established that the 
veteran had hypertension in service or injury in service 
resulting in scarring, and there is no evidence indicating 
that any current hypertension or scarring may be associated 
with service, an examination related to these additional two 
claims is not necessary.  Finally, as there is no evidence 
indicating that any current left knee disability may be 
related to the veteran's singular left knee contusion in 
service, an examination related to this claim is also not 
necessary. 

The veteran has not identified any additional evidence 
pertinent to his claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 



II.  Factual Background

Service medical records are negative for notations of 
hypertension, right knee problems, right eye problems or 
scars resulting from injury.  A May 1972 progress note showed 
that the veteran cut his middle finger on some glass.  
Physical examination showed a laceration and the veteran 
retained full range of motion.  The finger was sutured and it 
was noted that the veteran would come back for suture removal 
in 10 days.  A July 1972 progress note showed that the 
veteran complained of pain in the left knee since playing 
softball the previous day.  Physical examination showed 
tenderness and swelling under the patellar tendon.  There was 
good range of motion and all the ligaments were o.k.  The 
diagnostic impression was contusion of the left knee and the 
veteran was apparently given a profile.  On May 1973 
separation examination the heart, vascular system, lower 
extremities, eyes and skin were all found to be normal.  
Blood pressure was 120/60 and no scars or visual problems 
were noted.  Under the summary of defects and diagnoses, the 
examiner indicated that there were none present.  

In a July 1984 claim the veteran indicated that he had had a 
malignant facial lesion removed at the Shreveport VA sometime 
between 1983 and 1984 and that he had high blood pressure.  
He attributed both disorders to Agent Orange exposure.  The 
RO then requested records from the Shreveport VA but received 
a response that the veteran had not been treated there during 
the indicated time frame.   

An October 1986 VA medical certificate showed that the 
veteran had a sebaceous cyst on his right cheek and had been 
scheduled for an appointment in the surgery clinic.   

A December 2004 VA outpatient progress note showed that the 
veteran was taking Benazepril for high blood pressure.  His 
blood pressure was initially found to be 140/90 but on repeat 
testing it was 132/82, which the examining physician deemed 
to be normal.  The pertinent diagnostic impression was 
hypertension. 

A December 2004 VA mental health assessment noted a past 
medical history of left knee pain.  

In a letter received in April 2005 the veteran's brother 
indicated that he had accompanied the veteran more than one 
time to the VA hospital in Little Rock, Arkansas to have 
growths on his eyes lanced.  


III.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served continuously for 90 days or more and 
certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West, 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  If a veteran was exposed to a 
herbicide agent (to include Agent Orange) during active 
military, naval or air service and has contracted an 
enumerated disease to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  Astrocytoma is not one of the aforementioned 
enumerated diseases.  38 U.S.C.A. § 1116 (2002); 38 C.F.R. 
§§ 3.307. 3.309(e) (2006).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As a preliminary matter the veteran did, at least in his 
earlier July 1984 claim, allege that his hypertension and 
facial disability were related to Agent Orange exposure.  
Because he served in Vietnam, he is entitled to a presumption 
that he was exposed to Agent Orange.  Neither of these 
disorders, however, is among the enumerated disabilities 
eligible for presumptive service connection on the basis of 
such exposure.  The Board must still determine if the 
disorders warrant service connection on a direct basis or, in 
the case of hypertension, on a presumptive basis, as 
hypertension is an enumerated chronic disease.  



Left Knee Disability

The Board notes at the outset that the evidence of record 
does not actually establish that the veteran has a current 
left knee disability.  The only medical documentation 
suggestive of such disability is the June 2004 VA mental 
health assessment, which noted a past history of left knee 
pain.  Notably, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  As it is at least possible that the pain could be 
indicative of an underlying disability, however, the Board 
will further analyze the veteran's claim to determine whether 
any current knee disability (if such exists) is related to 
his military service including his single knee injury 
therein.
 
The veteran's service medical records do show that he 
sustained a left knee contusion in July 1972 resulting in 
tenderness and swelling under the patellar tendon.  There was 
good range of motion, however, and all the ligaments were 
deemed to be o.k.  Although the veteran was apparently 
initially put on profile, the records contain no indication 
that he had any further knee problems or injury in service.  
On March 1973 separation examination the lower extremities 
were found to be normal with no defects or diagnoses present.  
Post-service medical records are then absent for any 
documentation of knee disorder for the next 31 years until 
December 2004 when a past history of left knee pain was 
noted.   The record also does not contain any post-service 
allegation of knee problems by the veteran or others until 
his present claim in May 2003.  Notably, earlier, in July 
1984, when he filed a claim for hypertension and facial 
lesions, he did not file a claim for left knee disability or 
complain of any left knee problems.  In addition, the record 
contains no medical evidence that even suggests a 
relationship between the veteran's recently reported history 
of left knee pain and his military service.  Although the 
veteran has alleged such a relationship, as a layperson he is 
not competent provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Given that the veteran suffered only a singular contusion in 
service and knee problems were not found on separation 
examination; given that there is no documentation of post 
service knee problems or complaints until approximately 30 
years after service; and given that there is no medical 
evidence of record indicating any relationship between any 
current knee disability and service, the weight of the 
evidence is against a finding that the veteran has any 
residual disability from his knee injury in service or that 
any current knee disability is otherwise related to service.  
For these reasons, the preponderance of the evidence is 
against this claim and it must be denied.   

Right Knee Disability

The Board notes that the medical evidence of record contains 
no diagnosis of right knee disability and no specific 
complaints of right knee problems.  The veteran's filing a 
claim of service connection for right knee disability does 
constitute an allegation that he currently has such 
disability.  Although the veteran is competent to describe 
right knee symptoms he may experience, the record is devoid 
of any such description.  Thus, by itself, his entirely non-
specific service connection claim does not constitute 
probative evidence that he currently has a right knee 
disability.  Without any other evidence of record indicative 
of current right knee disability, the weight of the evidence 
is squarely against a finding that the veteran currently has 
such disability.  Absent proof of current disability, there 
can be no valid claim of service connection  (Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)).  Consequently, the 
veteran's claim must be denied.   
 
Eye Disability

Similar to the veteran's right knee disability claim, the 
medical evidence of record contains no current diagnosis of 
right eye disability and the veteran has not alleged any 
specific symptoms of a current eye disability.  In his 
earlier July 1984 claim the veteran did indicate that he had 
had a malignant facial lesion removed at the Shreveport VA 
sometime between 1983 and 1984.  Also, the veteran's brother 
did allege that he had taken the veteran to the VA hospital 
in Little Rock to have growths lanced on his eyes more than 
once, but he did not indicate when these visits occurred.  
(As the October 1986 Arkansas Little Rock VA medical 
certificate does show that the veteran was seen for a 
sebaceous cyst on the right cheek and had a follow-up 
appointment for surgery, this could be the treatment to which 
the veteran's brother was referring).  In any case, there is 
no medical evidence of record after October 1986 of any eye 
or cheek disability and the veteran has not made any specific 
allegation regarding current malignant facial lesions, 
residuals of malignant facial lesions or any other eye or 
facial symptoms that he may currently be experiencing.  Once 
again, the weight of the evidence is against a finding of 
current disability and thus, the veteran's claim must be 
denied.  Brammer, 3 Vet. App. 223 (1992).   

Although the lack of an established current disability is 
dispositive, the Board also notes that there is no evidence 
of record indicative of any eye or facial symptoms in service 
as the service medical records are entirely negative for any 
eye or facial symptomatology and the veteran has not alleged 
that he had any such symptomatology.  Also, there is no 
medical evidence of record relating any current eye or facial 
problems to service, including Agent Orange Exposure therein.  
Consequently, the other elements necessary to substantiate a 
service connection claim (i.e. in-service incurrence of a 
disease or injury and medical evidence of a nexus between 
service and current disability) have also not been met.  
Thus, the veteran's claim is also subject to denial on these 
bases.

Hypertension

The veteran's service medical records are negative for any 
clinical reference to hypertension with the May 1973 
separation examination showing normal heart and vascular 
system blood and pressure of 120/60.  Likewise, there is no 
reference to hypertension or high blood pressure in the 
record until the veteran's July 1984 claim, approximately 11 
years after service, and no actual medical documentation of 
hypertension until December 2004.  Moreover, none of the 
post-service medical records contain any indication that the 
veteran's hypertension noted so many years after the 
veteran's separation from active service, was related to such 
service or to Agent Orange exposure therein.  Although the 
veteran alleged in July 1984 that his high blood pressure was 
related to Agent Orange exposure in service, as a layperson 
he is not competent to provide a medical opinion regarding 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, given that the there is not even a 
reference to hypertension until 11 years after service; that 
there is no competent medical evidence of hypertension until 
many years later; and that there is no competent evidence of 
a nexus between hypertension and the veteran's service 
including Agent Orange exposure therein, the Board must 
conclude that the weight of the evidence is against a finding 
of service connection on either a direct or presumptive 
basis.  The preponderance of the evidence is against this 
claim and it must be denied.

Scars

Although the veteran's filing a claim of service connection 
for scars does constitute an allegation that he currently has 
such a disability, he has not provided any indication where 
his alleged scar or scars are located.  Although it is 
possible that the veteran may have a scar from his October 
1986 facial surgery, the record does not contain any 
documentation of this and the veteran has not specifically 
alleged the presence of such a scar.  The absence of any 
allegation of the location of any scars combined with the 
absence of any medical evidence of the existence of any scars 
does not provide the Board with any basis to conclude that 
the veteran actually has any current scars.  Thus, the weight 
of the evidence against a finding that the veteran currently 
has such disability.  Absent a finding of current disability, 
the veteran's claim must be denied.  Brammer, 3 Vet. App. 223 
(1992).   

Once again, although the lack of an established current 
disability is dispositive, the Board notes that there is also 
no medical evidence of record showing that the veteran 
incurred any injury in service that resulted in scarring.  
The only musculoskeletal injuries shown in service were the 
left knee contusion and the finger laceration and there's no 
indication that either resulted in any residual scarring.   
The May 1973 separation examination showed normal skin and 
did not note any scars and the veteran has not alleged that 
he had an injury in service that resulted in scarring.  
Consequently, the veteran's claim is also subject to denial 
based on the lack of an established injury in service. 




ORDER

Entitlement to service connection for left knee disability is 
denied. 

Entitlement to service connection for right knee disability 
is denied.  

Entitlement to service connection for right eye disability is 
denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for scars is denied.  


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred. 
38 C.F.R. § 3.304(f) (2004); Anglin v. West, 11 Vet. App. 
361, 367 (1998).

The veteran has received a diagnosis of PTSD from mental 
health treatment professionals from the VA North Texas Health 
Care System.  At a September 2005 PTSD assessment the veteran 
reported the following stressor events:  1) receiving 
incoming fire from the enemy at base camp; 2) receiving 
incoming fire while serving as a gunner on the lead truck in 
a convoy; 3) being subject to ambush while serving on the 
convoy; and 4) and having two buddies killed by the 
"Cowboys" who would harass troops along the roads.  To date 
it does not appear that the veteran has provided enough 
specific information for any of these stressors to be 
verified.  As the diagnosis of the veteran's PTSD and the 
report of some of the above stressor events happened 
relatively recently, the Board finds that a Remand is 
warranted to allow the veteran an opportunity to attempt to 
describe the above alleged stressor events with more 
specificity.  

The Board also notes that the veteran's DD Form 214 shows 
that he received a Bronze Star but there is no indication 
that it was awarded for valor.  On Remand the veteran is 
welcome to provide documentation surrounding the basis for 
this award if such information is related to his reported 
stressor events in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
veteran's complete personnel file and 
review them for any corroboration of the 
veteran's alleged stressor events.  

2.  The RO should then contact the 
veteran and afford him the opportunity to 
provide additional information about the 
stressful events he claims caused his 
PTSD, including the dates, unit of 
assignment at the time of the claimed 
stressor, and the names of any service 
members who were killed, wounded or 
otherwise involved in the claimed events 
and their units (if known).  The veteran 
should also be advised that he is welcome 
to submit documentation relating to the 
basis for his bronze star if such 
information is related to any reported 
stressor events in service.  The RO 
should forward all pertinent information 
obtained from the veteran, as well as any 
additional documents deemed necessary, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly known 
as the U.S. Army Services Center for 
Research of Unit Records (USACURR)), 7701 
Telegraph Road, Alexandria, VA 22315- 
3802, so that it can provide any 
information that might corroborate the 
stressors claimed by the veteran.

3.  If, and only if, an alleged stressor 
event is verified, the RO should arrange 
for the veteran to be examined by a 
psychiatrist to determine whether he has 
PTSD resulting from such event.  The 
examiner should review the complete 
claims file and provide an explanation of 
the rationale for the opinion given.
 
4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


